Citation Nr: 0335016	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had active duty in the 
United States Marines from October 1965 
to August 1969.  He states that he 
suffered back and neck injuries after a 
helicopter accident in April 1968 while 
in service.  He said that he went on 
physical profile after the incident, and 
that there were morning reports 
associated with the helicopter accident.  
Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and obtain morning reports, and 
physical profiles, from March 1968 to May 
1968.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The veteran indicated that he injured 
his back/neck in the 1970s and in 1996.  
Have him provide the name(s) of the 
health care professionals who treated him 
during the 1970s and in 1996 for a back 
and/or neck injury.  He has also reported 
receiving treatment for a low back and/or 
neck disorder from Scott Starrett, D.C., 
from 1983 to 1993, at 1110 S. El Camino 
Real, San Mateo, CA 94402; at 
Christianson Chiropractic; from Dr. 
Webster, D.C.; from Dr. Terrell in Yucca 
Valley or Landua, CA, as early as 1978; 
and from James Dillehay, D.C., in Joshua 
Tree, CA.  Obtain all indicated medical 
records.  

3.  Obtain all information referable to 
any and all Workman's Compensation claims 
that the veteran has made.  All records 
from the appropriate Workman's 
Compensation Bureau or Commission should 
be obtained, and a specific effort should 
be made to obtain all clinical records 
used by any and all such State 
commissions or bureaus in making any 
determinations as to claims for workman's 
compensation benefits. 

4.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a specialist 
in orthopedics.  Send the claims folder 
to the examiner for review.  Ask the 
examiner to state in the report if the 
claims folder was reviewed.  A complete 
history of the claimed disorders should 
be obtained from the veteran.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any back and neck 
disorders found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed back and neck disorder found to 
be present had its onset during active 
service or is related to any in-service 
disease or injury, including an in-
service injury during a helicopter 
accident; whether they are due to post-
service injury to the neck and back; or 
to "the normal aging and wear and tear" 
as indicated by a VA examiner in October 
1999.
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





